An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Gibson on 7 April 2021. Applicant agreed to clarifying amendments as set forth below.
The application has been amended as follows: 
Claim 1 was amended as follows:
1. An implantable medical device comprising:
an optical excitation assembly; 
an optical detection assembly; and 
a multimode sensing element comprising:
an outer barrier layer forming a top, a bottom, and opposed sides of the sensing element, the outer barrier layer defining an interior volume:
a colorimetric response element specific for a first chemical analyte and configured to change color upon binding the first chemical analyte; and
a photoluminescent response element specific for a second chemical analyte; 
wherein the colorimetric response element and the photoluminescent response element are both disposed within the interior volume of the multimode sensing element and the optical detection assembly is arranged to receive optical responses therefrom.
In claim 13, line 2, “a signal” was changed to -- signals --. 
Claim 14 was amended as follows:
a first of said signals responsive to the photoluminescent response element using [a signal from] a second of said signals responsive to the colorometric response element as an input.
Claim 15 was amended as follows:
15. The implantable medical device of claim 13, wherein the control circuit is configured to calculate a concentration of the first chemical analyte based on [a signal from] a first of said signals responsive to the photoluminescent response element, wherein the control circuit is configured to increase or decrease the calculated concentration based on [a signal from] a second of said signals responsive to the colorometric response element.
Claim 18 was amended as follows:
18. The implantable medical device of claim [17] 13, wherein the control circuit is configured to:
receive a colorimetric signal [from] of said signals responsive to the colorimetric response element; 
calculate a concentration of the analyte for which the colorimetric response element is specific using the received colorimetric signal; and
use a map that relates colorimetric analyte concentrations to absorption of electromagnetic waves at photoluminescent response frequencies to determine an expected absorption of electromagnetic waves at photoluminescent response frequencies for the calculated concentration of the colorimetric analyte.


19. The implantable medical device of claim 18, wherein the control circuit is configured to:
receive a photoluminescent signal [from] of said signals responsive to the photoluminescent response element; 
add the expected absorption of electromagnetic waves at photoluminescent response frequencies to the received photoluminescent signal to generate a corrected photoluminescent signal; and
calculate a concentration of the analyte for [with] which the photoluminescent response element is specific using the corrected photoluminescent signal
Claim 20 was amended as follows:
20. The implantable medical device of claim 13, wherein the control circuit is configured to:
receive a colorimetric signal [from] of said signals responsive to the colorimetric response element; and
use a correlation table that relates colorimetric signals to absorption of electromagnetic waves at photoluminescent response frequencies to determine an expected absorption of electromagnetic waves for the received colorimetric signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791